IN THE SUPREME COURT OF THE STATE OF NEVADA


                 VICTOR TAGLE,                                            No. 68976
                                            Appellant,
                               vs.
                 THE STATE OF NEVADA
                 DEPARTMENT OF CORRECTIONS;
                                                                              FILED
                 LINDA ADAMS; MS. NASH; AND W.D.                              FEB 0 1 2016
                 NEVEN,
                                   Respondents.




                                         ORDER DISMISSING APPEAL
                              This is a pro se appeal from a district court order issued
                 September 8, 2015. Eighth Judicial District Court, Clark County; Elissa
                 F. Cadish, Judge.
                              Our review of the documents submitted to this court pursuant
                 to NRAP 3(g) reveals two jurisdictional defects. First, the notice of appeal
                 appears to be premature under NRAP 4(a) because it appears that it was
                 filed before the entry of a final written judgment, and is therefore of no
                 effect. See NRAP 4(a)(1); Rust v. Clark Cty. School District, 103 Nev. 686,
                 747 P.2d 1380 (1987). Second, this appears to be an appeal from a district
                 court order in an appeal from a justice court judgment. The district courts
                 have final appellate jurisdiction over cases arising in the justice courts.
                 Nev. Const. art. 6, § 6; see also Waugh v. Casazza, 85 Nev. 520, 521, 458
                 P.2d 359, 360 (1969) (holding that district court has final appellate
                 jurisdiction in cases arising in the justice's court).


SUPREME COURT
        OF
     NEVADA


(0) 1947A    e
                                 Accordingly, we conclude that we lack jurisdiction over this
                     appeal, and we therefore
                                 ORDER this appeal DISMISSED.'




                                                                                      J.
                                                       Douglas


                                                                                  ,   J.
                                                        Cherry

                                                                 Q-P
                                                       Gibbos




                     cc:   Hon. Elissa F. Cadish, District Judge
                           Victor Tagle
                           Attorney General/Carson City
                           Eighth District Court Clerk




                           'We have reviewed all documents that appellant has submitted in
                     proper person to the clerk of this court in this matter, and we conclude
                     that no relief based upon those submissions is warranted. To the extent
                     that appellant has attempted to present claims or facts in those
                     submissions which were not previously presented in the proceedings
                     below, we have declined to consider them in the first instance.




SUPREME COURT
        OF
     NEVADA


(0) 1947A    4(WA9
                                                         2